Citation Nr: 0524735	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-17 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lyons, New 
Jersey


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs' healthcare system.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to April 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a determination of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Lyons, New Jersey, which 
denied the veteran's application for enrollment in the VA 
healthcare system as a Priority Group 8 veteran.

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in July 2005.  A 
transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than Priority Group 8.

2.  The veteran's completed application for enrollment in the 
VA health care system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA's health care system.  38 C.F.R. 
§ 17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or Priority Group 8.  38 C.F.R. § 17.36(b).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in Priority 
Group 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c); see also 68 Fed. Reg. 2670-673 
(Jan. 17, 2003) (regarding the Secretary's decision to 
restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).  A veteran may apply to be enrolled in 
the VA's healthcare system at any time; however, a veteran 
who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits to a VA medical 
facility.  38 C.F.R. § 17.36(d).

The pertinent facts in this case do not appear to be in 
dispute.  The Medical Administration Service file shows that 
the veteran executed a completed Application for Health 
Benefits on April 2, 2003.  In the application, the veteran 
acknowledged that he did not have a service-connected 
disability rating.  He also completed Section II of the 
application, providing information as to his current annual 
income of $64,000 and a net worth of $140,000.  

Based upon his status as a nonservice-connected veteran and 
the financial data provided, the appellant was assigned to 
Priority Group 8 and his claim was denied on the basis that 
he was a nonservice-connected veteran whose annual income 
exceeded the VA's means test threshold, and whose completed 
application for enrollment in the VA health care system was 
received after January 17, 2003.  In appealing such denial, 
the veteran argues in oral and written testimony that, 
beginning in October 2001, he had attempted to garner 
information about his entitlement to VA health care benefits, 
to including telephoning VA through its toll-free number.  He 
testified that he also made efforts to secure his service 
medical records which he was told were needed to apply.  He 
further asserts that he was never advised of the cut-off date 
of January 2003 for eligibility for Priority Group 8 status.  

As set forth above, it is undisputed that the veteran's 
completed application in this matter was received subsequent 
to January 17, 2003, and as a Priority Group 8 veteran, he is 
ineligible for enrollment under the applicable regulation.  
While the Board has considered the veteran's contentions to 
the effect that he had intended to apply prior to January 17, 
2003, and had acted in good-faith in an attempt to obtain his 
service medical records prior to submission of his 
application, the evidence does not show that a completed 
application, as required by 38 C.F.R. § 7.36(d), was timely 
filed prior to January 17, 2003.

The Board has also sympathetically considered the veteran's 
contentions to the effect that his appeal should be granted 
on the basis that he was not informed in advance of the 
suspense date in January 2003.  Pursuant to Public Law No. 
104-262, the Veterans' Health Care Eligibility Reform Act of 
1996, the VA's Secretary is required to make an annual 
decision as to enrollment in VA's healthcare system.  Under 
Public Law No. 107-135, the Department of Veterans Affairs 
Health Care Programs Enhancement Act of 2001, an additional 
priority category 8 was established.  Subsequently, due to 
VA's limited resources, the Secretary made a decision to 
restrict enrollment to veterans in Priority Group 8 who had 
not already enrolled as of January 17, 2003.  This decision 
was published in the Federal Register at 68 Fed. Reg. 2670-73 
(Jan. 17, 2003), and represents notice to all.  The Board is 
bound by the statutes and regulations governing entitlement 
to VA benefits, the instructions of the Secretary, and the 
precedent opinions of the VA's chief legal officer.  38 
U.S.C.A. § 7104(c) (West 2002).  Under the facts of this 
case, the applicable criteria are dispositive.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  In light of the facts set 
forth above, therefore, the veteran's claim must be denied 
because of the lack of legal entitlement under the law.  

The Board also points out that the Veterans Claims Assistance 
Act of 2000 is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet.App. 129, 132 (2002); Dela Cruz v. Principi, 15 
Vet.App. 143 (2001).  

Finally, in reaching this decision the Board acknowledges the 
appellant's testimony that he was informed by a VA employee 
that he first needed to secure his service records before 
enrolling into the VA Healthcare System.  In this regard, 
however, the United States Court of Appeals for Veterans 
Claims has held that the remedy for breach of any obligation 
to provide accurate information about eligibility before or 
after discharge cannot involve entitlement to benefits where 
the eligibility requirements for those benefits are not met.  
Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also,  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (government 
benefits must be authorized by statute, and the fact that a 
veteran may have received erroneous advice from a government 
employee cannot be used to estop the government from denying 
benefits).


ORDER

Eligibility for enrollment in the VA's healthcare system is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


